Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strogov et al (2019/0347418).
As per claims 1 and 11, Strogov et al disclose a method of detecting data corruption in a storage system, comprising:
examining the portions of data for encryption anomalies (para. [0006], determining that encryption of the data is occurring when entropy of the monitored data is growing faster than the predetermined threshold rate, classifying the remote session as having a calculated degree  of danger when the operations match operations contained in previously observed suspicious behavior patterns identified using machine learning applied to operations on the file server over a predetermined period of time; para. [0030], the system 100 comprises components used cooperatively to detect ransomware.  In one aspect, ML engine 120 observes interactions (e.g., file operations) of client devices with the file server 102 during a remote session and uses 
providing an indication in response to detecting an encryption anomaly (para. [0030], the file server indicate that attempt to perform operations that would damage the data, prevent users from accessing their data, or otherwise unacceptably modify the data).  

As per claims 2-3, and 12-13. Strogov et al further disclose wherein the encryption anomalies are based on entropy of the data (paras. [0030]-[0031]).

As per claims 4 and 14, Strogov et al further disclose wherein one of the portions of data is deemed to be encrypted in response to an entropy value exceeding a predetermined threshold (para. [0006],determining that  encryption of the data is occurring when entropy of the monitored data is growing faster than the predetermined threshold rate).

As per claims 5 and 15, Strogov et al further disclose wherein the predetermined threshold is based on prior data accesses (para. [0016], determine that encryption of the data is occurring when entropy of the monitored data is growing faster than the predetermined threshold rate, classify the remote session as having a degree of danger when the operations match operations contained in previously observed suspicious behavior pattern identified using machine learning applied to operation on the file server over a predetermined period of time). 

As per claims 6 and 16, Strogov et al further disclose wherein the predetermined threshold is determined using machine learning (para. [0016]).



As per claims 8 and 18, Strogov et al further disclose wherein data accesses are suspended in response to detecting an encryption anomaly (para. [0030], the file server indicate that attempt to perform operations that would damage the data, prevent users from accessing their data).

As per claims 9 and 19, Strogov et al further disclose wherein encryption anomalies include at least one of: data that is flagged to be encrypted not being detected as being encrypted and data that is flagged to not be encrypted being detected as being encrypted (para. [0041], the entropy detector 130 can provide positive information regarding the high entropy level, which is characteristic for encryption or compression. As a result, when entropy is above a threshold or threshold rate, there is a high chance that encryption is in progress during the session on the file server 102.  A low level of entropy (e.g., below a determined threshold) likely indicates the absence of encryption activities). 

As per claims 10 and 20, Strogov et al further disclose wherein the encryption anomalies are based on a digital signature of the data.


References Cited by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10,426,342 (Hresko et al), disclose a remote access manager operatively coupled to the controller and configured to monitor for a command from a remote system to perform the diagnostic test, and to cause the controller to perform the diagnostic test in response to the command.
10,623,429 (Vines et al), disclose network management using entropy-based signatures.   Entropy values may be calculated for the data and anomalies for the set of parameters may be detected based on changes in entropy for the sets of parameters, and a signature of an anomalous network traffic event may be generated based on characteristic  entropy changes in the parameters associated with the anomalies.  
10,762,444 (Fly et al), disclose real-time drift detection in machine learning system and applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111